Exhibit 10.1

 

 

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (the “Amendment”), is
entered into this 28th day of March, 2003 (the “Effective Date”), by and between
REDBACK NETWORKS, INC., a Delaware corporation (“Borrower”), and SILICON VALLEY
BANK, (“Bank”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).

 

 

RECITALS

 

A.    Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of December 27, 2002 (the “Loan Agreement”), pursuant to
which the Bank has agreed to extend and make available to Borrower certain
advances of money.

 

B.    Borrower desires that Bank increase the amount available to be drawn under
the Committed Revolving Line upon the terms and conditions more fully set forth
herein.

 

C.    Subject to the representations and warranties of Borrowers herein and upon
the terms and conditions set forth in this Amendment, Bank has agreed to make
such increase and is willing to so amend the Loan Agreement.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.    AMENDMENTS TO LOAN AGREEMENT.

 

1.1    Section 14 (Amended Definition).    The following term and its definition
set forth in Section 14.1 of the Loan Agreement is amended in its entirety and
replaced with the following:

 

(a)    “Committed Revolving Line” is a Credit Extension of up to $30,000,000.

 

1.2    Section 14.1 (Additional Definition).    Section 14.1 of the Loan
Agreement is amended by inserting the following term and its respective
definition in the proper alphabetical order of such Section:

 

(a)    “Closing Date” shall mean December 27, 2002.

 

2.    BORROWER’S REPRESENTATIONS AND WARRANTIES.    Borrower represents and
warrants that:

 

(a)    immediately upon giving effect to this Amendment (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;



--------------------------------------------------------------------------------

 

(b)    Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

(c)    the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to Bank on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

 

(d)    the execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized by all necessary corporate action
on the part of Borrower; and

 

(e)    this Amendment has been duly executed and delivered by the Borrower and
is the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3.    LIMITATION.    The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

 

4.    EFFECTIVENESS.    This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:

 

4.1    Amendment.    Borrower and Bank shall have duly executed and delivered
this Amendment to Bank.

 

4.2    Payment of Facility Fee.    Borrower shall have paid to Bank a
fully-earned, non-refundable fee in the amount of $27,500 on or before the
Effective Date.

 

4.3    Payment of Bank Expenses.    Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the Effective Date.

 

5.    COUNTERPARTS.    This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.

 

 

2



--------------------------------------------------------------------------------

 

6.    INTEGRATION.    This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments

 

7.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

          BORROWER:

    

REDBACK NETWORKS, INC.,

a Delaware corporation

      

 

 

By: /s/    THOMAS L. CRONAN III        

 

Printed Name: Thomas L. Cronan III  

 

Title: Chief Financial Officer;                 

 

         Senior Vice President of             

 

         Finance and Administration         

          BANK:

    

SILICON VALLEY BANK

      

 

 

By: /s/    NADIR MAGHSOUDNIA        

 

Printed Name: Nadir Maghsoudnia    

 

Title: Relationship Manager              

 

3